Fourth Court of Appeals
                                  San Antonio, Texas

                                          July 24, 2019


                                      No. 04-18-00752-CV

                           Marcus F. KASPAR and Deborah Kaspar,
                                        Appellants

                                                v.

                                    MS SERVICES, LLC,
                                         Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        This appeal was submitted on briefs on June 5, 2019. On July 19, 2019, the parties filed
a joint motion to abate this appeal. The motion states the parties have reached a tentative
settlement, and they move this court to abate the appeal—presumably for the parties to finalize
their agreement.
       The parties’ joint motion to abate this appeal is GRANTED. We ABATE this appeal
until August 19, 2019.
       We ORDER Appellant to file in this court not later than August 19, 2019, a motion to (1)
dismiss the appeal or (2) reinstate the appellate timetable so the opinion and judgment may issue.
       All other appellate deadlines are SUSPENDED pending further order of this court.



       It is so ORDERED on this 24th day of July, 2019.
                                      PER CURIAM




ATTESTED TO: ______________________
             KEITH E. HOTTLE,
             Clerk of Court